[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10810         ELEVENTH CIRCUIT
                                   Non-Argument Calendar      AUGUST 19, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                             D.C. Docket No. 0:08-cv-60695-MGC

NINA JANET SEUNG,

lllllllllllllllllllll                                          Plaintiff - Appellant,

versus

REGENT SEVEN SEAS CRUISES, INC.,
PAUL GAUGUIN SHIPPING LIMITED,

lllllllllllllllllllll                                          Defendants - Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (August 19, 2010)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Nina Janet Seung appeals from the district court’s dismissal of her lawsuit

arising from injuries she incurred while onboard the M/S Paul Gauguin, owned by

Defendants Regent Seven Seas Cruises and M/V Paul Gauguin Shipping Limited

(collectively, “Regent”). On appeal, Seung argues that the district court erred in

enforcing a forum selection claim that required the lawsuit to be brought in Paris,

France, instead of Ft. Lauderdale, Florida. After careful review, we affirm.

      We review de novo the enforceability of forum-selection and choice-of-law

provisions in international agreements. Krenkel v. Kerzner Int’l Hotels Ltd., 579 F.3d
1279, 1281 (11th Cir. 2009); Lipcon v. Underwriters at Lloyd’s, London, 148 F.3d
1285, 1290-91 (11th Cir. 1998).

      Forum-selection clauses are presumptively valid and enforceable unless the

plaintiff makes a “strong showing” that enforcement would be unfair or unreasonable

under the circumstances. See Krenkel, 579 F.3d at 1281 (citing Carnival Cruise

Lines, Inc. v. Shute, 499 U.S. 585, 593-95 (1991); M/S Bremen v. Zapata Off-Shore

Co., 407 U.S. 1, 10 (1972)). A forum-selection clause will be invalidated when: (1)

its formation was induced by fraud or overreaching; (2) the plaintiff would be

deprived of its day in court because of inconvenience or unfairness; (3) the chosen

law would deprive the plaintiff of a remedy; or (4) enforcement of the clause would

contravene public policy. Id.

                                          2
       The forum selection clause at issue here provides that:

       For all cruises which include a port of the United States of America, it
       is agreed by and between the Passengers and Owners that any dispute
       arising out of or in connection with this Ticket/Contract shall be
       determined by the United States District Court for the Southern District
       of Florida in Fort Lauderdale . . . . For all cruises which do not include
       a port of the United States, it is agreed by and between the passengers
       and Owners that any and all disputes and matters whatsoever arising out
       of or in connection with this Ticket/Contract shall be litigated and
       determined, if at all, before a court of competent jurisdiction in Paris,
       France . . . .

Seung’s cruise departed from Tahiti, and was to travel only within French Polynesia.

       We, like the district court, sympathize with Seung’s situation. Nevertheless,

we do not believe that Seung has made the “strong showing” required to prove that

the forum selection clause should not be enforced in this case. For starters, Seung

does not argue that she agreed to the forum through fraud or overreaching, nor that

the chosen law would deprive her of a remedy. Further, to the extent Seung contends

that enforcing the clause contravenes United States public policy in favor of

reimbursing Medicare for Seung’s prior medical expenses, we are unpersuaded, since

Seung has not suggested that Paris is not a legally competent forum for her claim.1




       1
          In any event, we do not consider this argument, as Seung did not raise it below. Access
Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (“[A]n issue not
raised in the district court and raised for the first time in an appeal will not be considered by this
court.”) (quotations omitted).

                                                  3
       Seung’s main argument is that the forum selection clause was unfair and

unreasonable under the circumstances -- to wit, she is financially unable to bring a

lawsuit in Paris; she is a California resident with medical limitations, due in part to

her injury, that prevent her from traveling to Paris; and Paris is a remote, alien forum

chosen merely as a means of discouraging passengers from bringing legitimate

claims. As for her financial hardship claim, we have held that “[t]he financial

difficulty that a party might have in litigating in the selected forum is not a sufficient

ground by itself for refusal to enforce a valid forum selection clause.” P&S Business

Machines, Inc. v. Canon USA, Inc., 331 F.3d 804, 807-08 (11th Cir. 2003) (citing

Bonny v. Society of Lloyd’s, 3 F.3d 156, 160 n.11 (7th Cir. 1993) (reasoning that a

“party’s financial status at any given time in the course of litigation cannot be the

basis for enforcing or not enforcing a valid forum selection clause”); Moses v.

Business Card Exp., Inc., 929 F.2d 1131, 1138-39 (6th Cir. 1991) (reasoning that

economic disparity between franchisor and franchisees and franchisees’ claim of

financial hardship were insufficient reasons to refuse enforcement of a forum

selection clause since “the expense of travel . . . is inherent in a forum selection clause

[u]nless all parties reside in the selected jurisdiction”)). While Seung argues that

P&S is distinguishable because it involved an Alabama corporation and a California

corporation in a dispute about whether to pursue a case in California, this distinction

                                            4
falls flat. Indeed, travel and litigation expenses will usually be at issue in forum

selection cases, regardless of the kinds of parties and locations involved.

      As the Supreme Court has reasoned, in a suit -- much like this one -- between

injured cruise ship passengers and a cruise line:

      Including a reasonable forum clause in a form contract of this kind well
      may be permissible for several reasons: First, a cruise line has a special
      interest in limiting the fora in which it potentially could be subject to
      suit. Because a cruise ship typically carries passengers from many
      locales, it is not unlikely that a mishap on a cruise could subject the
      cruise line to litigation in several different fora. Additionally, a clause
      establishing ex ante the forum for dispute resolution has the salutary
      effect of dispelling any confusion about where suits arising from the
      contract must be brought and defended, sparing litigants the time and
      expense of pretrial motions to determine the correct forum and
      conserving judicial resources that otherwise would be devoted to
      deciding those motions. Finally, it stands to reason that passengers who
      purchase tickets containing a forum clause like that at issue in this case
      benefit in the form of reduced fares reflecting the savings that the cruise
      line enjoys by limiting the fora in which it may be sued.

Shute, 499 U.S. at 593-94 (citations omitted). Thus, Seung, who chose to travel

internationally, may have benefitted financially from the inclusion of the forum

selection clause. The fact that she is an “elderly female plaintiff,” that Regent’s

headquarters are not in Paris, or that the forum is overseas does not mean that Seung’s

current financial difficulties should dictate the invalidation of the clause.

      Nor are we convinced by Seung’s reliance on her medical problems. As the

district court noted, traveling from California to Paris, rather than cross-country to

                                           5
Florida, would impose similar -- though not identical -- burdens on Seung in terms

of access to quality medical care and mobility problems. Seung additionally argues

that if any medical issues arise in Paris, she would have difficulties communicating

in French and would not receive the free Medicare coverage she would receive in

Florida. But the possibility that Seung may need to receive medical care while she

is in Paris for litigation does not satisfy the “strong showing” she must make to prove

that the forum selection clause should not be enforced in this case.

      Seung has also failed to show that Paris is a remote, alien forum. As the record

shows, the Paul Gauguin did not travel or cruise to any United States port of call, but

instead sailed exclusively in waters subject to French jurisdiction, in French

Polynesia. In addition, while Seung asserts that the majority of passengers that travel

on Regent cruises are American, she cites no proof for that assertion. Furthermore,

even if more of Regent’s cruises depart from Ft. Lauderdale than French ports,

Seung’s ship notably did not depart from Ft. Lauderdale, but from French Polynesia.

In fact, the contract expressly provides that had her cruise departed from any United

States port, the appropriate forum would have been in Ft. Lauderdale. Thus, as a

Florida state court has held in a forum selection suit also involving the Paul Gaugin,

where “the Paul Gauguin both departed and returned from a foreign locale, never

making contact with any ports or waters of the United States[,] . . . it is reasonable

                                          6
that Radisson selected Paris, France as a neutral location in order to dispel confusion

as to where passengers from a variety of countries could bring a lawsuit.” Burns v.

Radisson Seven Seas Cruises, Inc., 867 So. 2d 1191, 1193 (Fla. App. 4th Dist. 2004).

      Finally, we are unpersuaded by Seung’s claim that pursuant to Regent’s forum

selection clause, the proper forum for the lawsuit is Ft. Lauderdale, because she left

for the cruise on an airplane flight out of Los Angeles International Airport, a port in

the United States. The contract provides a United States forum for disputes arising

out of “all cruises which include a port of the United States of America.” Seung’s

suggestion that her “cruise package” departed from Los Angeles International

Airport, a United States port, is irrelevant. Under the plain language of the contract,

Seung’s “cruise” did not include a United States port, and Paris is the appropriate

forum.

      AFFIRMED.




                                           7